Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 Offre d’achat Xerox : Pour l’instant, ça n’est qu’une pré-annonce (pas effective). Réalisation prévue courant 1er trimestre 2010 Xerox souhaite se recentrer sur les services qu’ils développent déjà (75% de leur CA), surtout aux US. Avantagespour
